Name: Council Regulation (EEC) No 809/80 of 27 March 1980 extending the 1979/80 milk year and amending Regulations (EEC) No 1961/75 and (EEC) No 3066/75
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88 /20 Official Journal of the European Communities 1 . 4 . 80 COUNCIL REGULATION (EEC) No 809/80 of 27 March 1980 extending the 1979/80 milk year and amending Regulations (EEC) No 1961 /75 and (EEC) No 3066/75 THE COUNCIL OF THE EUROPEAN COMMUNITIES, both as last amended by Regulation (EEC) No 875 /77 ( 5), has been fixed at 31 March 1980 , at which date the 1979 / 80 milk year should have ended ; whereas, pending a decision on the Commission proposal , the implementation of these Regulations should be extended until the end of the milk year in progress , Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 ( 2), and in particular Articles 2 and 18 ( 1 ) thereof, Article 1 The 1979/ 80 milk year shall end on 30 April 1980 and the 1980 / 81 milk year shall begin on 1 May 1980 .Having regard to the proposal from the Commission , Whereas it has not been possible to fix the prices valid for the 1980/ 81 milk year in time ; whereas it is therefore necessary to extend the 1979/80 milk year ; Article 2 In the second subparagraph of Article 3 of Regulation (EEC) No 1961 /75 and in Article 1 of Regulation (EEC) No 3066/75 , the date ' 31 March 1980 ' is replaced by ' 30 April 1980 '. Whereas the limit for the implementation of Council Regulation (EEC) No 1961 /75 of 28 July 1975 on the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder (J) and of Council Regulation (EEC) No 3066/75 of 24 November 1975 on the prohibition of the use of in ­ ward processing arrangements in respect of butter (4), Article 3 This Regulation shall enter into force on 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1980 . For the Council The President G. MARCORA (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204 , 28 . 7 . 1978 , p. 6 . O OJ No L 200 , 31 . 7 . 1975 , p. 6 . (J) OJ No L 307, 27 . 1 1 . 1975 , p. 3 . ( 5 ) OJ No L 106 , 29 . 4 . 1977, p. 23 .